


Exhibit 10.3




BRUCE A. WILLIAMSON
c/o Cleco Corporation
2030 Donahue Ferry Road
Pineville, LA 71360


March 29, 2016


Via Email (wade.hoefling@cleco.com)
Cleco Corporation
Attn: Wade Hoefling
2030 Donahue Ferry Road
Pineville, LA 71360


Re:    Adjustment to Change in Control Payment


Ladies and Gentlemen:


Reference is made to that certain Agreement and Plan of Merger dated October 17,
2014, by and between the Company and Como 1 L.P. and Como 3 Inc. (the “Merger
Agreement”). As agreed with the Louisiana Public Service Commission to obtain
its approval, and to facilitate the consummation, of the transactions
contemplated therein, as a result of which, and in consideration for the fact
that, I will receive an enhanced value for my shares of, and equity interest in,
Cleco Corporation (the “Company”), this letter is to constitute my agreement
that any cash benefit that may become due or payable to me under Section 4.3(a)
of my Executive Employment Agreement with the Company, first effective as of
July 5, 2011, (the “Employment Agreement”), shall be reduced by the amount of
$1,500,000. This agreement shall be effective immediately preceding the time at
which the transactions contemplated under the Merger Agreement are consummated.
Pursuant to Section 6.8 of the Employment Agreement, my agreement, as evidenced
herein, shall be an amendment to the Employment Agreement. If the transactions
contemplated under the Merger Agreement are not consummated within the time
provided therein, my agreement and the amendment to the Employment Agreement
shall be rescinded, void and of no effect. In all other respects, I hereby
ratify and confirm the terms of my Executive Employment Agreement.


        
Sincerely,


/s/ Bruce A. Williamson
Bruce A. Williamson
Accepted:


/s/ Judy P. Miller            
Cleco Corporation
Its:    SVP - Corporate Services & IT    
Date: March 29, 2016






